Citation Nr: 0925427	
Decision Date: 07/08/09    Archive Date: 07/21/09	

DOCKET NO.  06-18 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to nonservice-connected pension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from January 1976 
through April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  The Veteran's final military enlistment period from 
October 1983 through April 1991 is the only period of service 
during a recognized period of war, the Persian Gulf War 
commenced in August 1990, but the Veteran cannot be credited 
with wartime service because this enlistment was terminated 
with a general court martial conviction which included a 
dishonorable discharge.


CONCLUSION OF LAW

The Veteran lacks the requisite wartime service for an award 
of nonservice-connected pension.  38 U.S.C.A. §§ 101, 1521, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.12, 3.354 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veteran was not provided Veterans 
Claim Assistance Act (VCAA) notice in this case, but such 
notice is not required when there is no reasonable 
possibility that any amount of assistance could aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  This 
case is governed by the application of the governing laws and 
regulations to the known and undisputed facts.  

VA shall pay to each veteran of a period of war who meets the 
service requirements of this section and who is permanently 
and totally disabled from nonservice-connected disability, 
not the result of his own willful misconduct, a pension at 
the rate prescribed.  38 U.S.C.A. § 1521(a).  A Veteran meets 
the service requirements of this section if he served in the 
active military service for 90 days or more during a period 
of war.  38 U.S.C.A. § 1521(j).

The term "period of war" means the Spanish-American War, the 
Mexican Border period, World War I, World War II, the Korean 
Conflict, the Vietnam Era, and the Persian Gulf War.  
38 U.S.C.A. § 101(11).  The term "veteran of any war" means 
any veteran who served in the active military service during 
a period of war.  38 U.S.C.A. § 101(12).  The term "Persian 
Gulf War" means the period beginning on August 2, 1990, and 
ending on the date thereafter prescribed by Presidential 
proclamation or by law.  38 U.S.C.A. § 101(33).

If the former service member did not die in service, pension 
is not payable unless the period of service on which the 
claim is based was terminated by discharge or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.12.  

A discharge or release from service by reason of a sentence 
of a general court-martial is a bar to the payment of 
benefits unless it is found that the person was insane at the 
time of committing the offense causing such discharge or 
release.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b)(c)(2).

For VA purposes, an insane person is one who, while not 
mentally defective or constitutionally psycho pathetic, 
except when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior, or interferes 
with the peace of society, or has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs, as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354(a).  
This rather convoluted definition of insanity has been 
further explained by VA General Counsel at VAOPGCPREC 20-97.

Analysis:  The Veteran in this appeal is shown to have served 
three military enlistments.  The first, from January 1976 to 
September 1979.  The second from September 1979 to October 
1983.  The third, from October 1983 to April 1991.

In November 1987, during his third enlistment, the Veteran 
was convicted by general court-martial of the premeditated 
murder of his wife in July 1987.  His sentence included a 
dishonorable discharge, and confinement for life.  The 
Veteran's trial by court martial, including the sentence 
imposed, was reviewed by the Army Court of Military Review 
and approved.  There was no issue of insanity at the time of 
the offense raised during the trial or at any time subsequent 
to trial or at any time in conjunction with the present 
appeal for pension benefits.  

The Veteran's third enlistment commencing in October 1983 was 
for a period of four years and would have terminated in 
October 1987, but for the Veteran's conviction and sentence 
to confinement.  All portions of the Veteran's sentence were 
approved when he was admitted to confinement subsequent to 
his November 1987 trial and conviction, except the 
dishonorable discharge.  

As a routine matter, the military withholds execution of 
punitive discharges so long as a military member remains in 
military confinement so that the member remains in military 
service, and thus subject to military orders and continuing 
jurisdiction under the Uniform Code of Military Justice.  The 
Veteran remained confined in military facilities until in or 
around his final separation date of April 1991, at which time 
the dishonorable discharge was executed, and the Veteran was 
turned over to civilian Federal confinement authorities.  
This is why his final enlistment is lawfully considered to 
have existed from October 1983 through April 1991.  

The Veteran's total period of service through three 
enlistments from January 1976 through April 1991 only 
overlaps a single recognized period of war; the Persian Gulf 
War which officially commenced on August 2, 1990.  At that 
point, the Veteran remained in the military service as an E-
1, serving confinement for life in military facilities, and 
remained subject to military authority until the time of the 
execution of his dishonorable discharge in or around his 
final separation date in April 1991.  This, of course, does 
cover a period of ninety days of wartime service.  

However, the Veteran may not receive credit for any VA 
benefits at any time for his final enlistment from October 
1983 through April 1991 because of his dishonorable discharge 
by reason of the sentence of a general court-martial which 
occurred in November 1987.  This clearly includes the period 
of wartime service for the Persian Gulf War commencing on 
August 2, 1990, and extending through the date of the 
Veteran's final separation from service in April 1991.  In 
accordance with 38 U.S.C.A. § 5303(a); 38 C.F.R. 
§ 3.12(b)(c)(2) the Veteran's conviction by general court 
martial is a statutory bar to the payment of any benefits, 
including the Veteran's claim for nonservice-connected 
pension.  

The only exception to the above statutory bar is if the 
Veteran was shown to have been insane at the time of 
committing the offense causing such discharge.  There is a 
complete absence of any evidence which in any way shows or 
suggests that the Veteran was insane at the time that he 
committed his capital offense in July 1987.  No issue of the 
Veteran's sanity was raised at his court-martial and none has 
been raised at any time subsequently.


ORDER

Entitlement to nonservice-connected pension is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


